DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features recited in claims 1-20 must be shown or the feature(s) canceled from the claim(s). For example, Figure 1 fails to disclose elements start loop, first detection element or second detection element, plurality of detection members, and travel switch.   No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
In claims 2-6, 8, and 9, each at line 1: delete “A” in order to correct a typographical error. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. No. 2009/0057041 to Kamaga (“Kamaga”).

As to independent claim 1, a start locking system (¶ 0010) for a movable charging vehicle (Intended use is not given patentable weight. MPEP § 2111.), the start locking system comprising: a start loop (Fig. 5: enable drive), the movable charging vehicle being able to start when the start loop is switched on (Fig. 6: ST2, ST3);  and a first detection element for identifying whether an onboard energy storage system is able to enter an operating state (Fig. 6: ST2, ST3 and elements providing corresponding function.), with the first detection element accessing the start loop, wherein the first detection element disconnects the start loop when the onboard energy storage system is able to enter an operating state (Fig. 6: ST4, ST5). 
 
As to claim 2, the start locking system for a movable charging vehicle according to claim 1, wherein the first detection element comprises a plurality of detection members, and at least one of the plurality of detection members accesses, in series, the start loop (¶ 0079-0108). 
 
As to claim 3, the start locking system for a movable charging vehicle according to claim 2, wherein the detection member is a travel switch arranged in the onboard energy storage system, and normally-open contacts of a plurality of the travel switches access, in series, the start loop (¶ 0011-0021). 
 
As to claim 4, the start locking system for a movable charging vehicle according to claim 3, wherein the onboard energy storage system is provided with an input socket and/or an output socket, the input socket and/or the output socket are/is provided with a cover plate, the change in position of the cover plate relative to the onboard energy storage system enables the input socket and/or the output socket to be exposed to the environment, and the onboard energy storage system is able to enter the operating state if the input socket and/or the output socket are/is exposed to the environment;  and wherein the travel switch is positioned on the onboard energy storage system such that it can detect the change in position of the cover plate relative to the onboard energy storage system (Fig. 2, 3, ¶ 0011-0021). 
 
As to claim 5, the start locking system for a movable charging vehicle according to claim 4, wherein the input socket and/or the output socket are/is arranged on a side plate of at least one side of the onboard energy storage system (Fig. 2, 3, ¶ 0011-0021). 
 
As to claim 6, the start locking system for a movable charging vehicle according to claim 5, wherein a plurality of the input sockets and/or the output sockets are respectively arranged on a first side of the onboard energy storage system and a second side opposite to the first side, and each of the input sockets and/or the output sockets is provided with a cover plate (Fig. 2, 3, ¶ 0011-0021). 
 
As to claim 7, the start locking system for a movable charging vehicle according to claim 1, wherein the start locking system further comprises a second detection element for identifying whether the onboard energy storage system enters an operating state, and disconnecting the start loop if the onboard energy storage system enters an operating state (¶ 0011-0021). 
 
As to claim 8, the start locking system for a movable charging vehicle according to claim 7, wherein the second detection element is a relay, the relay being arranged in an onboard main control power source of the onboard energy storage system, and a normally-closed contact of the relay accessing the start loop (¶ 0079-0108). 
 
As to claim 9, the start locking system for a movable charging vehicle according to claim 8, wherein the normally-closed contact and the first detection element access, in series, the start loop (¶ 0079-0108). \
As to claim 10, the start locking system for a movable charging vehicle according to claim 2, wherein the start locking system further comprises a second detection element for identifying whether the onboard energy storage system enters an operating state, and disconnecting the start loop if the onboard energy storage system enters an operating state (¶ 0079-0108). 
 
As to claim 11, the start locking system for a movable charging vehicle according to claim 3, wherein the start locking system further comprises a second detection element for identifying whether the onboard energy storage system enters an operating state, and disconnecting the start loop if the onboard energy storage system enters an operating state (¶ 0079-0108). 
 
As to claim 12, the start locking system for a movable charging vehicle according to claim 4, wherein the start locking system further comprises a second detection element for identifying whether the onboard energy storage system enters an operating state, and disconnecting the start loop if the onboard energy storage system enters an operating state (¶ 0079-0108). 
 
As to claim 13, the start locking system for a movable charging vehicle according to claim 5, wherein the start locking system further comprises a second detection element for identifying whether the onboard energy storage system enters an operating state, and disconnecting the start loop if the onboard energy storage system enters an operating state (¶ 0079-0108). 
 
As to claim 14, the start locking system for a movable charging vehicle according to claim 6, wherein the start locking system further comprises a second detection element for identifying whether the onboard energy storage system enters an operating state, and disconnecting the start loop if the onboard energy storage system enters an operating state (¶ 0011-0021, 0079-0108). 
 
As to claim 15, the start locking system for a movable charging vehicle according to claim 10, wherein the second detection element is a relay, the relay being arranged in an onboard main control power source of the onboard energy storage system, and a normally-closed contact of the relay accessing the start loop (¶ 0011-0021, 0079-0108). 

As to claim 16, the start locking system for a movable charging vehicle according to claim 11, wherein the second detection element is a relay, the relay being arranged in an onboard main control power source of the onboard energy storage system, and a normally-closed contact of the relay accessing the start loop (¶ 0011-0021, 0079-0108). 
 
As to claim 17, the start locking system for a movable charging vehicle according to claim 12, wherein the second detection element is a relay, the relay being arranged in an onboard main control power source of the onboard energy storage system, and a normally-closed contact of the relay accessing the start loop (¶ 0011-0021, 0079-0108). 
 
As to claim 18, the start locking system for a movable charging vehicle according to claim 13, wherein the second detection element is a relay, the relay being arranged in an onboard main control power source of the onboard energy storage system, and a normally-closed contact of the relay accessing the start loop (¶ 0011-0021, 0079-0108). 
 
As to claim 19, the start locking system for a movable charging vehicle according to claim 14, wherein the second detection element is a relay, the relay being arranged in an onboard main control power source of the onboard energy storage system, and a normally-closed contact of the relay accessing the start loop (¶ 0011-0021, 0079-0108). 
 
As to claim 20, the start locking system for a movable charging vehicle according to claim 
15, wherein the normally-closed contact and the first detection element access, 
in series, the start loop (¶ 0011-0021, 0079-0108).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner SURESH MEMULA whose telephone number is (571)272-8046, and any inquiry for a formal Applicant initiated interview must be requested via a PTOL-413A form and faxed to the Examiner's personal fax phone number: (571) 273-8046. Furthermore, Applicant is invited to contact the Examiner via email (suresh.memula@uspto.gov) on the condition the communication is pursuant to and in accordance with MPEP §502.03 and §713.01. The Examiner can normally be reached Monday-Thursday: 9am-6pm. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Jack Chiang, can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned (i.e., central fax phone number) is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH MEMULA/Primary Examiner, Art Unit 2851